Citation Nr: 1104746	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a bipolar disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active service from April 1996 to July 1998.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania 
(RO).  


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate her claim for service connection for a psychiatric 
disorder, to include a bipolar disorder; and she has otherwise 
been assisted in the development of her claim.

2.  The Veteran's statements that she has an acquired psychiatric 
disorder due to service are competent, non-credible, non-
probative evidence.

3.  An October 2006 VA examiner's conclusion, based on physical 
examination and a review of the claims file, that the Veteran 
does not have an acquired psychiatric disorder due to service is 
competent, credible, and highly probative evidence.

4.  The Veteran does not have an acquired psychiatric disorder 
that is due to an event or incident of her active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, 
to include a bipolar disorder, are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2010).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  



VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the 
Veteran in February 2005, prior to adjudication, which informed 
her of the requirements needed to establish entitlement to 
service connection for the disability at issue.

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information she was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims file after the letter.  

A July 2006 letter to the Veteran provided information concerning 
evaluations and effective dates that could be assigned should 
service connection be granted.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant VA evaluation was 
conducted in October 2006.
All available evidence has been obtained and there is sufficient 
medical evidence on file on which to make a decision on the issue 
decided herein.  The Veteran has been given ample opportunity to 
present evidence and argument in support of her claim.  All 
general due process considerations have been complied with by VA, 
and the Veteran has had a meaningful opportunity to participate 
in the development of the claim.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In order to establish service connection for a disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection may not be granted for congenital or 
developmental defects.  38 C.F.R. §§ 3.303(c) and 4.9.  See also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996) (stating that 
congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency are not diseases or 
injuries within the meaning of VA law and regulation).  However, 
VA's General Counsel (GC) has held that a congenital defect can 
be subject to superimposed disease or injury, and if that 
superimposed disease or injury occurs during military service, 
service-connection may be warranted for the resultant disability.  
See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993).  This GC opinion concluded that a defect 
differed from a disease in that a defect is "more or less 
statutory in nature" while a disease is "capable of improving or 
deteriorating."  See VAOPGCPREC 82-90 at p. 2.

Personality disorders, which are characterized by developmental 
defects or pathological trends in the personality structure 
manifested by a lifelong pattern of action or behavior, or other 
psychiatric symptomatology shown to have existed prior to service 
with the same manifestations during service, which was the basis 
of the service diagnosis, will be accepted as showing pre-service 
origin.  

Veterans are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that the injury or disease in question existed prior to service 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137 (2010).  Only those conditions recorded in examination 
reports can be considered as "noted,"  38 C.F.R. § 3.304(b) 
(2010), and a history of the pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  Id. § 3.304(b)(1).  See also Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304(b) 
(2010).  The burden is on VA to rebut the presumption of 
soundness by clear and unmistakable evidence that the Veteran's 
disability was both pre-existing and not aggravated by service.  
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

In this case, the Veteran was found to be psychiatrically normal 
at entry into service, and, thus, presumption of soundness 
applies.

The Veteran seeks service connection for a psychiatric disorder, 
to include a bipolar disorder.  It is contended by and on behalf 
of the veteran that her symptomatology in service is connected to 
the bipolar disorder diagnosed after discharge.  Because the 
preponderance of the evidence does not show the Veteran to have 
an acquired psychiatric disability due to service, to include a 
bipolar disorder, the appeal will be denied.

The Veteran's service treatment records do not reveal any 
complaints or findings of a psychiatric disability on her 
November 1995 preservice medical history and medical examination 
reports.  She was seen in May 1997 at the Behavioral Science 
Clinic as a walk in because of problems coping with the death of 
her father in April 1997.  It was reported in June 1997 that the 
Veteran did not have any significant nervous symptoms; she said 
that she felt "all right" about her father's death and did not 
admit to any depressive symptoms.

She was admitted to the inpatient psychiatric treatment facility 
at Tyndall Air Force Base on April 21, 1998 with suicidal 
ideation.  It was noted that she was awaiting possible 
disciplinary action for a security violation and that she had 
poor quarterly evaluations.  Depressive symptoms appeared to have 
been present for the previous six months.  The Veteran's problems 
were reported to be primarily related to the unexpected death of 
her father.  The initial diagnosis was major depression with 
suicidal ideation.  According to a separate report, the Veteran 
had been hospitalized from April 21 to April 28, 1998; the 
discharge diagnoses were listed as suicidal ideation, personality 
disorder, and life circumstance problems, although there was no 
physician's signature.

When seen in early May 1998, the Veteran's mood was described as 
"bright" and she appeared energetic.  She denied nervous 
symptoms.  Treatment records dated later in May 1998 and in June 
1998 do not diagnose any change, although she did complain in 
June 1998 of being depressed over her separation from service 
mainly because it probably meant being separated from her new 
boyfriend.
Treatment records from January to March 2005 reveal a diagnosis 
of bipolar disorder.

According to a February 2005 statement from C. Bonner, Ph.D., the 
Veteran had been seen six times since January 2005 for a bipolar 
II disorder, for which she was taking medication.  She reported 
depression, irritability, difficulty concentrating, diminished 
motivation, anhedonia, suicidal ideation, daily fatigue, episodes 
of crying, hypomania, and periods of hypersomnia.  

A March 2005 statement from M.D. Reich, D.O., reveals that the 
Veteran was prescribed several medications for her bipolar II 
disorder. Added to the claims file in September 2005 are 
psychiatric medical excerpts.

The Veteran underwent VA psychiatric evaluation in October 2006, 
which included review of the claims file.  Shipwash v. Brown, 8 
Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and review 
of a veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. 
App. 97, 106 (2008) (Holding that it is not necessary for a VA 
medical examiner to specify review of the claims folder where it 
is clear from the report that the examiner has done so and is 
familiar with the claimant's extensive medical history).  

The Veteran discussed about her difficult childhood, which 
included physical abuse by her father, and provided a medical 
history, which included the notation that she did not receive any 
psychiatric treatment for approximately eight years after 
discharge because she did not feel that anything was wrong and 
because she did not have health insurance.  The examiner 
diagnosed a personality disorder and a bipolar II disorder that 
developed more than a year after service and was not related to 
service.  

According to the examiner, the Veteran's bipolar disorder 
developed more than a year after her separation from service.  
She demonstrated behavioral problems in service that required 
forethought and, in general, were antisocial because they went 
against the rules and norms of her environment, such as devising 
plans to avoid physical fitness requirements and threatening 
suicide in response to possible discipline.  It was also noted 
that she was able to maintain her duty position in service, 
unlike her post-service employment record.  

The examiner noted that such behaviors were more characteristic 
of personality disorders than mood disorders.  After service, her 
behavior became increasingly erratic, with an extremely irregular 
work history, multiple impulsive changes in residence and 
partners, and other symptoms of hypomania that were not reflected 
either in her description of her time in service or in her 
service treatment notes.  Additionally, her description of her 
behavior after service, such as helping her boss forge signatures 
when working for a credit card company and stealing jewelry from 
another job, was also considered consistent with anti-social 
personality features.

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

The Board has considered the written statements on file in 
support of the Veteran's service connection claim.  To the extent 
that it has been alleged that her current bipolar disorder is 
causally related to her psychiatric complaints in service, the 
Board finds this contention not credible, as the objective 
evidence of record does not substantiate this allegation.  The 
absence of a service diagnosis of a bipolar disorder, the absence 
of problems for several years after service, and the October 2006 
opinion against the claim contradict her assertion.  

The Board also finds that the greater weight of credible and 
probative evidence is against finding that the Veteran's 
personality disorder was subject to any superimposed disease or 
injury while on active duty.  

It was contended on behalf of the Veteran in December 2010 that 
the personality disorder diagnosis in service was not well 
founded, and that the VA examiner in October 2006 did not 
adequately consider the criteria in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  However, reliance on the 
examiner's opinion is warranted, as it is a ten page report by a 
specialist based on a review of the claims file and an evaluation 
of the Veteran and contains a supporting rationale.  Therefore, 
service connection for a psychiatric disorder, to include a 
bipolar disorder, is denied.

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt in 38 U.S.C.A. § 5107(b) (2010); 
however, as the preponderance of the evidence is against the 
Veteran's service connection claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include a 
bipolar disorder, is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


